             Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 1 of 16



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION


    In re: Erie COVID-19 Business Interruption
    Protection Insurance Litigation                          MDL No. _______________



              MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
           TRANSFER AND CENTRALIZATION PURSUANT TO 28 U.S.C. §1407

I.       INTRODUCTION

         Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, Plaintiffs Laser Spa of Rochester, LLC (“Laser Spa”), Sulimay’s Hair

Design Inc. (“Sulimay’s”), LA Campagna Inc. (“La Campagna”), Close Enterprises Inc. (“Close”),

High Tech Hair LLC (“High Tech Hair”), Capucinno Pizzeria Ristorante T/A LaVilla (“LaVilla”),

and Rose Glam Hair Studio, LLC (“Rose Glam”) (collectively, “Movants”), respectfully submit

this brief in support of their Motion for Transfer and Centralization Pursuant to 28 U.S.C. § 1407.

Movants are plaintiffs in five lawsuits, four of which involve class claims, brought against the Erie

Insurance Group and related insurers (collectively, “Erie Insurance”)1 that are currently pending

in three separate federal judicial districts: the Eastern District of Pennsylvania, the Western

District of Pennsylvania, and the Western District of New York. 2



1
 The term “Erie Insurance” includes, for purposes of this Motion, the Erie Insurance Group, Erie Insurance
Company, and Erie Insurance Exchange, because these are the named Erie Insurance defendants in
Movants’ cases. Additional Erie-related entities—Erie Insurance Company of New York, Erie Indemnity
Company, and Erie Insurance Property & Casualty Company—are named as defendants in other actions.
See note 3, infra.
2
  See Laser Spa of Rochester, LLC, doing business as Spitale Laser Spa Salon v. Erie Insurance Company,
Case No. 6:20-cv-06308 (W.D.N.Y.); Sulimay’s Hair Design Inc. individually and on behalf of all other
similarly situated v. Erie Insurance Exchange, Case No. 2:20-cv-02731 (E.D. Pa.); LA Campagna Inc.
D/B/A LA Campagna Ristorante, on behalf of itself and all others similarly situated v. Erie Insurance
Group, Case No. 2:20-cv-02689 (E.D. Pa.); Close Enterprises Inc. d/b/a Close Auto Sales on behalf of itself
and all others similarly situated v. Erie Insurance Group AKA Erie Insurance Exchange, Case No. 1:20-
cv-00147 (W.D. Pa.); High Tech Hair LLC and Capucinno Pizzeria Ristorante T/A LaVilla, Rose Glam
            Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 2 of 16



        Movants’ Actions were considered related actions with respect to the Motion to Transfer

in MDL No. 2942, in which the Panel denied transfer on August 12, 2020. See Order Denying

Transfer and Directing Issuance of Show Cause Orders, MDL No. 2942, ECF No. 772 (J.P.M.L.

Aug. 12, 2020) (“Order Denying Transfer”). Also pending before the Panel in MDL No. 2942

were ten additional cases brought against Erie Insurance or related entities in four additional

federal judicial districts (all fifteen cases are referred to collectively herein as the “Related

Actions”).3 Of the fifteen cases against Erie Insurance or related entities that were pending in

MDL No 2942, twelve are filed as class actions. See Related Actions Chart, attached hereto as

Exhibit 6 (noting which actions are filed as class actions).

        As the Panel is aware, MDL No. 2942 arose from the nationwide financial devastation

brought about by the COVID-19 pandemic and related government shutdown orders and the mass



Hair Studio, LLC v. Erie Insurance Exchange, Case No. 2:20-cv-02895 (E.D. Pa.) (collectively, “Movants’
Actions”).
3
  Jerry’s Sandwiches AV, LLC, Jerry’s Sandwiches LS, LLC v. Erie Insurance Company, Case No. 1:20-
cv-03249 (N.D. Ill.); PGB Restaurant, Inc. and all others similarly situated, North Branch Pizza and Burger
Company v. Erie Insurance Exchange, Case No. 1:20-cv-02403 (N.D. Ill.); Pleasant Food, Inc. d/b/a
Sidelines Grill Pleasant View, C & G, Inc. d/b/a Sidelines Grill Ashland City, Plantation Pub, Inc., Annex
Road Group, Inc. d/b/a Hillwood Pub, DTAG, Inc. d/b/a Crow's Nest, JDA Pub, Inc. d/b/a Joe's Place, and
all others similarly situated v. Erie Insurance Exchange, Case No. 3:20-cv-00570 (M.D. Tenn.); The Italian
Village Restaurant, Inc, Capitanini Real Estate Investments Inc. v. Erie Insurance Company, Case No.
1:20-cv-03101 (N.D. Ill.); Geneva Foreign & Sports, Inc., individually and on behalf of all others similarly
situated v. Erie Insurance Company of New York, Erie Insurance Company, Erie Indemnity Company,
doing business as Erie Insurance Exchange, Case No. 1:20-cv-00093 (W.D. Pa.); Menns Inc. d/b/a The
Tavern on Clark Individually and on Behalf of All Others Similarly Situated v. Erie Insurance Exchange
and Erie Indemnity Company, Case No. 1:20-cv-02895 (N.D. Ill.); Robert Daly, individually and on behalf
of all others similarly situated v. Erie Insurance Property & Casualty Company, Case No. 1:20-cv-01406
(D.D.C.); Hello Hospitality IV, LLC d/b/a St Arnolds, Hello Hospitality III, LLC d/b/a St Arnolds Mussel
Bar and Hello Hospitality VI, LLC d/b/a St Arnolds Mussel Bar Bethesda v. Erie Insurance Property &
Casualty Company d/b/a Erie Insurance Exchange, Case No. 3:20-cv-08215 (D.N.J.); Izzy and Gab LLC
v. Erie Insurance Property & Casualty Company d/b/a Erie Insurance Exchange, Case No. 3:20-cv-08208
(D.N.J.); The Lock Loft, LLC v. Erie Insurance Property & Casualty Company d/b/a Erie Insurance
Exchange, Case No. 1:20-cv-122 (W.D. Pa.). Of the ten cases listed, only one – the Daly case – does not
specifically involve one of the Erie Insurers. However, the defendant in that case, Erie Property & Casualty
Company is part of the Erie Insurance Group and is specifically referenced as “d/b/a” Erie Insurance
Exchange. For these reasons, Movants believe that the Daly case should be included as a Related Action.

                                                     2
             Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 3 of 16



of litigation that ensued with respect to businesses seeking coverage for their business losses under

business interruption insurance policies issued by the defendant-insurers. See, e.g., Order Denying

Transfer, MDL No. 2942, ECF No. 772, at 1. In its Order Denying Transfer, the Panel indicated

that although it found centralization of an industry-wide MDL unwarranted, the argument for

insurer-specific MDLs was more compelling. See id. at 3-4. To that end, the Panel directed the

Clerk of the Panel to issue orders requiring the parties to show cause why actions related to four

specific insurers should not be centralized: Certain Underwriters at Lloyd’s, London (“Lloyds”);

Cincinnati Insurance Company (“Cincinnati”); the Hartford insurers (“Hartford”); and Society

Insurance (“Society”).4 Id. at 4. Subsequently, a request to issue similar orders to show cause where

made with respect to Travelers Insurance and related entities (“Travelers”) and State Farm

insurance and related entities (“State Farm”). MDL 2942, ECF Nos. 773, 776. The requests were

granted with respect to Travelers (where there were fifteen related cases pending before the Panel),

MDL No. 2942, ECF No. 775,5 and denied with respect to State Farm (where there were seven

cases pending), MDL No. 2942, ECF No. 777, where the Panel stated that they were not persuaded

that the seven actions against State Farm warranted a show cause order.

          On the heels of these requests, Movants filed a motion for reconsideration in MDL No.

2942 seeking to have a similar order to show cause issued with respect to Erie Insurance and related

entities. See MDL No. 2942, ECF No. 778. The Panel denied this motion stating that “[t]here is

not enough time remaining before the September hearing session for [the Panel] to consider the

requested show cause order as to these Erie actions.” MDL No. 2942, ECF No. 779. Based on the

solely temporal nature of the Panel’s rejection of that reconsideration motion, Movants respectfully


4
 The four new MDLs are now MDL No. 2961 (Lloyd’s), MDL No. 2962 (Cincinnati), MDL No. 2963
(Hartford) and MDL No. 2964 (Society).
5
    MDL No. 2965 (Travelers).

                                                 3
           Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 4 of 16



bring this new Motion to Transfer, seeking to create an insurer-specific MDL that includes all

COVID-19 business interruption insurance cases against Erie Insurance and related entities.

       The reasons that support centralization of the Lloyd’s, Cincinnati, Hartford, Society, and

Travelers’ actions apply with equal force to the actions pending against Erie Insurance. The fifteen

Related Actions pending against Erie Insurance will involve insurance policies that contain the

same language, endorsements, and exclusions; will involve common discovery and pretrial motion

practice; and with respect to the numerous overlapping class claims, have the potential for

inconsistent pretrial rulings. Creating an Erie Insurance-specific MDL would eliminate these

inefficiencies, prevent against inconsistent rulings and conserve judicial resources. The Panel

recognized that if such efficiencies could be gained, centralization on an insurer-specific basis

would be warranted. See MDL No. 2942, ECF No. 772, at 3-4. Such centralization is warranted

with respect to Erie Insurance.

       Movants seek the transfer and assignment of all of the Movants Actions, as well as any

tag-along actions or subsequently filed actions involving similar facts or claims, to the Eastern

District of Pennsylvania and to the Honorable Timothy J. Savage. Judge Savage is currently

presiding over two of the fifteen cases brought against Erie Insurance.

II.    BACKGROUND

       As the Panel is well aware, the COVID-19 pandemic and related government shutdown

orders has wreaked havoc on the economy and brought small businesses across the country to their

knees. Many of the affected businesses carry commercial property insurance policies that contain

coverage for business interruption losses. Faced with the onslaught of claims by these very

businesses, insurance companies across the country, including Erie Insurance, summarily denied

coverage based on strained interpretations of the business interruption insurance policies that find



                                                 4
            Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 5 of 16



no support in the policies’ actual texts or applicable case law. Seeking coverage, businesses across

the United States initiated litigation.

        In light of the volume of cases, overlapping issues, and certainty that the litigation would

continue to grow, transfer motions were filed, seeking to create an industry-wide MDL that would

encompass all of these claims. See MDL No. 2942, ECF No. 1, 4. Ultimately, prior to the Panel’s

decision, the potential MDL had grown to over 263 related actions that were pending in 48 federal

judicial districts nationwide. See MDL No. 2942, ECF No. 772, at 1. Plaintiffs in all of the cases

comprising MDL No. 2942 alleged that the commercial property insurance policies issued by the

defendant insurers provided coverage for business interruption losses caused by the COVID-19

pandemic and the related government orders suspending, or severely curtailing, operations of non-

essential businesses. See, e.g., Order Denying Transfer, MDL No. 2942, ECF No. 772, at 1.

        Among those related actions were the fifteen actions pending against Erie Insurance and

related entities. The Erie policies are substantially identical, containing similar policy language

and exclusions. And this does not vary by the type of business involved, they are standard policies.

In addition, all of the plaintiffs in the Erie Insurance cases were subject to a government shutdown

order. Erie has taken the position that the government shutdowns are not coverable and tried to

create differences between the cases by pointing to issues that have no legal significance, such as

whether the plaintiff was able to remain partially open or fully closed (an issue of damages), and

what type of business the plaintiff operated. See MDL No. 2942, ECF No. 449. These issues have

no bearing on centralization.

        Ultimately, the Panel found that industry-wide centralization was not warranted. Id. at 2-

3. But, while the Panel denied centralization concluding “that the industry-wide centralization

requested by movants will not serve the convenience of the parties and witnesses or further the



                                                 5
           Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 6 of 16



just and efficient conduct of this litigation” it did find that “the arguments for insurer-specific

MDLs are more persuasive.” Id. at 3. Specifically, referencing the potential of an insurer-specific

MDL, the Panel noted:

       Such an MDL would be limited to a single insurer or group of related insurers and
       thus would not entail the managerial problems of an industry-wide MDL involving
       more than a hundred insurers. The actions are more likely to involve insurance
       policies utilizing the same language, endorsements, and exclusions. Thus, there is
       a significant possibility that the actions will share common discovery and pretrial
       motion practice. Moreover, centralization of these actions could eliminate
       inconsistent pretrial rulings with respect to the overlapping nationwide class claims
       that most of the insurers face. An insurer-specific MDL therefore could achieve the
       convenience and efficiency benefits envisioned by Section 1407.

Id.

       However, the Panel chose not to establish insurer-specific MDLs on the record before it

because the issue was only raised “midway through the briefing on the industry-wide motions, and

no motion for an insurer-specific MDL was filed.” Id. at 4. Because the issue was raised halfway

through the process, only a few insurers and plaintiffs had an opportunity to respond to the

“insurer-specific MDL proposals, which themselves were often vague as to which actions would

be included in a given MDL.” Id. The Panel determined that it “require[d] a better understanding

of the factual commonalities and differences among the[] actions, as well as the efficiencies that

may or may not be gained through centralization, before creating an insurer-specific MDL.” Id.

       Upon careful consideration, as noted before, the Panel acknowledged the potential for

realizing the efficiencies of centralization with respect to several insurers and directed the Clerk

of the Panel to issue orders requiring the parties to show cause why actions related to four specific

insurers should not be centralized: Lloyds, Cincinnati, Hartford, and Society. Id. The Panel

directed an expedited briefing schedule on those matters so they could be heard at the next Panel




                                                 6
           Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 7 of 16



hearing and avoid any further delays. Id. The Panel noted that centralization as to other insurers

did not appear appropriate. Id.

       Realizing that the Panel Order Denying Transfer did not rule out the possibility that other

insurer-specific MDLs may be warranted if supported by an adequate record, plaintiffs in two

cases against Travelers filed a Motion for Inclusion on Schedule and/or for Reconsideration of

Order on August 13, 2020, in which they ostensibly sought to have an order to show cause entered

in support of establishing a Travelers MDL, similar to the orders to show cause entered with

respect to Lloyd’s, Cincinnati, Hartford, and Society. See MDL No. 2942, ECF No. 773 at 2-3

(moving for an order to show cause as to fifteen pending related cases against Travelers). On

August 17, 2020, the Panel granted the motion, stating that it was “persuaded that the fifteen

actions naming the Travelers insurers as defendants likewise may benefit from centralization.”

MDL No. 2942, ECF No. 775 at 1. Two subsequent and similar motions for reconsideration were

brought seeking to create insurer-specific MDLs for cases pending against State Farm insurance-

related entities, MDL No. 2942, ECF No. 776, and cases pending against Erie Insurance, MDL

No. 2942, ECF No. 778, both of which were denied, MDL No. 2942, ECF Nos. 777, 779. The

Panel denied the motion with respect to a State Farm MDL on substantive grounds, noting that

“Plaintiffs have not persuaded us that these seven actions warrant the issuance of a show cause

order.” MDL No. 2942, ECF No. 777. In contrast, the Panel denied the motion with respect to an

Erie Insurance MDL on wholly procedural grounds, holding that “[t]here is not enough time

remaining before the September hearing session for [the Panel] to consider the requested show

cause order as to these Erie actions,” MDL No. 2942, ECF No. 779.




                                                7
            Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 8 of 16



III.   ARGUMENT

       A.      TRANSFER AND CENTRALIZATION OF ERIE ACTIONS IN ONE
               COURT FOR COORDINATED OR CONSOLIDATED PRETRIAL
               PROCEEDINGS IS APPROPRIATE UNDER 28 U.S.C. § 1407.

       The purpose of multidistrict litigation is to “eliminate the potential for conflicting

contemporaneous pretrial rulings by coordinate district and appellate courts in multidistrict related

civil actions.” In re Plumbing Fixture Cases, 298 F. Supp. 484, 491-92 (J.P.M.L. 1968). Transfer

of related actions to a single district for coordinated or consolidated pretrial proceedings

“eliminate[s] duplicative discovery; prevent[s] inconsistent pretrial rulings; and conserve[s] the

resources of the parties, their counsel, and the judiciary.” In re Ethicon Physiomesh Flexible

Composite Hernia Mesh Prod. Liab. Litig., 245 F. Supp. 3d 1381, 1382 (J.P.M.L. 2017). The

Panel has recognized that these purposes and overall efficiency may be served in the COVID-19

business interruption protection insurance litigation by creating insurer-specific MDLs, and,

particularly, those that contain overlapping class allegations. See MDL No. 2942, ECF No. 772, at

4.

       Pursuant to 28 U.S.C. § 1407, transfer of actions to one district for coordinated or

consolidated pretrial proceedings is appropriate where: (1) actions pending in different districts

involve one or more common questions of fact, and (2) the transfer of such actions will be for the

convenience of the parties and witnesses and will promote the just and efficient conduct of such

actions. 28 U.S.C. § 1407(a). Transfer and centralization is especially important in multidistrict

litigations where “the potential for conflicting, disorderly, chaotic” action is greatest. In re

Plumbing Fixture Cases, 298 F. Supp. at 493. Here, there are fifteen federal actions that were

previously marked related, twelve of which are class actions, that are pending in seven different

federal judicial districts. And more will likely be filed.



                                                   8
           Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 9 of 16



       Because the Erie Insurance policies at issue have substantially the same provisions, involve

substantively identical government shutdown orders, and involve overlapping class allegations,

allowing the Related Actions to proceed on their own would implicate the inefficiencies and

danger of inconsistent rulings that centralization was intended to prevent. Transferring Movants’

Actions and, ultimately, all of the Related Actions, to a single court for coordinated or consolidated

pretrial proceedings is appropriate here, because common questions of fact exist, and consolidation

or coordination before one court will ensure efficient management of the litigation and avoid

inconsistent rulings on this issue of national importance.

               1.      The Actions Involve Common Factual Issues.

       Section 1407 does not require a majority of common factual issues as a condition for

transfer, only that there are common questions presented which justify consolidation and

coordination. See, e.g., In re Ins. Brokerage Antitrust Litig., 360 F. Supp. 2d 1371, 1372 (J.P.M.L.

2005) (“To those defendants opposing transfer because they wish to litigate the arguably narrower

or more questionable claims against them without entanglement in a litigation that they consider

to be much broader in scope, we point out that transfer under Section 1407 does not require a

complete identity or even majority of common factual issues as a prerequisite to transfer.”). Here,

all of the Movants Actions, the Related Actions, and any other tag-along actions, will require a

determination of whether the various government shutdown orders arising from COVID-19 trigger

coverage under plaintiffs’ business interruption policies and, if so, whether any exclusions apply.

Indeed, each of the cases will boil down to two basic questions: (1) Whether COVID-19 causes

“physical damage or loss to property,” as that phase is used in the Erie Insurance policies (a mixed

question of law and fact); and (2) whether COVID-19 was present on the insured property or on

property sufficiently connected by proximity or in other ways to the insured property such that

coverage is triggered (a pure question of fact most likely requiring expert testimony and common
                                                  9
            Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 10 of 16



to all plaintiffs). The motions to dismiss filed by Erie Insurance in some of the Related Actions

show that they make the same argument raising these issues in each case.

        The fact that each plaintiff may run a different business, been only partially closed, rather

than totally shut down, or may have different damages, does not counsel against centralization.

What is important and what is relevant to the Panel’s decision is that centralization will provide a

consistent and uniform resolution to the common factual issues, which will facilitate the efficient

adjudication of all the actions even considering any differences that may exist. “[T]ransfer under

Section 1407 has the salutary effect of placing all actions in th[e] docket before a single judge who

can formulate a pretrial program that: 1) allows discovery with respect to any non-common issues

to proceed concurrently with discovery on common issues, In re Joseph F. Smith Patent Litigation,

407 F. Supp. 1403, 1404 (Jud.Pan.Mult.Lit.1976); and 2) ensures that pretrial proceedings will be

conducted in a manner leading to a just and expeditious resolution of the actions to the benefit of

not just some but all of the litigation’s parties.” In re Ins. Brokerage Antitrust Litig., 360 F. Supp.

2d at 1372; see also In re: Checking Account Overdraft Litig., 626 F. Supp. 2d at 1335.

                2.       Transfer Will Serve the Convenience of the Parties
                         and Witnesses and Will Promote the Just and
                         Efficient Conduct of the Actions.

        As noted, there are currently fifteen pending actions, twelve of which involve class claims,

pending in seven different districts.6 These Related Actions are all pending against the same




6
  Eleven actions are more than enough to warrant transfer and coordination or consolidation in light of the
questions at issue here. See, e.g., Manual for Complex Litigation Fourth § 20.131, at * 1 (“As few as two
cases may warrant multidistrict treatment …”); In re Dynamic Random Access Memory (DRAM) Antitrust
Litig., 228 F. Supp. 2d 1379, 1380 (J.P.M.L. 2002) (transferring and consolidating two cases); In re
Philadelphia Life Ins. Co. Sales Practices Litig., 149 F. Supp. 2d 937, 938 (J.P.M.L. 2001) (granting
transfer and consolidation of two cases); In re Amoxicillin Patent & Antitrust Litig., 449 F. Supp. 601, 603
(J.P.M.L. 1978) (granting transfer and consolidation of three cases involving complex patent and antitrust
issues); In re: Park W. Galleries, Inc., Mktg. & Sales Practices Litig., 645 F. Supp. 2d 1358, 1360 (J.P.M.L.
2009) (transfer ordered where three actions were pending in three districts); In re FieldTurf Artificial Turf

                                                     10
             Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 11 of 16



defendant, Erie Insurance and its related entities, and will involve insurance policies that contain

the same language, endorsements, and exclusions; will involve common discovery and pretrial

motion practice; and involve numerous overlapping class claims. Centralization will eliminate the

likelihood of duplicative discovery and duplicative proceedings that might result in inconsistent

rulings and will prevent judicial resources from being needlessly wasted. See MDL No. 2942, ECF

No. 772, at 3-4; see also In re Vioxx Prod. Liab. Litig., 360 F. Supp. 2d 1352, 1354 (J.P.M.L.

2005); In re Amino Acid Lysine Antitrust Litig., 910 F. Supp. 696, 698 (J.P.M.L. 1995) (concluding

that consolidation was necessary to eliminate inconsistent pretrial rulings); In re A.H. Robins Co.

“Dalkon Shield” IUD Prod. Liab. Litig., 406 F. Supp. 540, 542 (J.P.M.L. 1975) (concluding that

transfer was necessary to prevent duplication of discovery and to eliminate the possibility of

conflicting pretrial rulings).

        Without transfer, coordination, and/or consolidation of Movants’ Actions, the Related

Actions, and other tag-along cases, litigation will needlessly entail judicial inefficiency and

unnecessary expense. Further, different federal courts, in duplicating rulings on the same issues,

could make contradictory findings. Litigation of this scope and importance should not be beset

with such inconsistencies and inefficiencies.

        B.      THE EASTERN DISTRICT OF PENNSYLVANIA IS THE APPROPRIATE
                FORUM FOR TRANSFER AND CENTRALIZATION OF THE ERIE
                CASES.

        The Eastern District of Pennsylvania is an excellent forum for this litigation. There are

already three cases against Erie Insurance pending in the district (two before Judge Savage). In

addition, case law and efficiencies are already developing there with respect to the COVID-19




Mktg. & Sales Practices Litig., 2017 WL 2391963, at *2 (J.P.M.L. June 1, 2017) (transfer ordered where
twelve to fourteen actions (including tag-alongs) were pending in nine districts).

                                                 11
             Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 12 of 16



business interruption protection insurance case. Currently, the district has thirty-nine COVID-19

business interruption protection cases which are moving forward.7 In addition, Judge Savage has

numerous cases including those involving the two original movants in MDL No. 2942, LH Dining

L.L.C. and Newchops Restaurant Comcast LLC, where motions to dismiss have been fully

briefed.8

         In determining an appropriate transferee forum, the Panel often considers the relative

accessibility of the district for nationwide litigation, caseload conditions, and the experience of the

transferee judge. See In re Mirena IUD Prods. Liab. Litig., 938 F. Supp. 2d 1355, 1358 (J.P.M.L.

2013); In re CTP Innovations, LLC, Patent Litig., 65 F. Supp. 3d 1410, 1411 (J.P.M.L. 2014)

(noting that the transferee court “enjoys favorable caseload conditions”). Each of those factors,

when applied to the facts of this litigation, strongly favor transfer and centralization in the Eastern

District of Pennsylvania.

         Location.      The Eastern District of Pennsylvania, in Philadelphia, is the appropriate

transferee district for this litigation. Erie Insurance is a largely regional insurer with a coverage

area that focuses on the Mid-Atlantic and Midwest regions. See MDL No. 2942, ECF No. 449, at

3. The Eastern District of Pennsylvania and Philadelphia are in the heart of that territory and are

easily accessible. Specifically, Philadelphia is easily accessible by Amtrak anywhere from

Massachusetts to Washington, D.C. and, as the fifth largest city in the United States, it has ample

accommodations for business travelers. Philadelphia is also serviced by Philadelphia International




7
  ISO is the entity who developed much of the very policy language at issue in these cases that is essentially
standardized and utilized by many insurers
8
 See LH Dining L.L.C., doing business as River Twice Restaurant v. Admiral Indemnity Company, Case
No. 2:20-cv-01869 (E.D. Pa.) (TJS); Newchops Restaurant Comcast LLC, doing business as Chops v.
Admiral Insurance Company, Case No. 2:20-cv-01949 (E.D. Pa.).

                                                          12
            Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 13 of 16



Airport (“PHL”), a large international airport with routes to every corner of the country and

beyond. The infrastructure is certainly in place to host this MDL.

        Caseload and Experience of the Eastern District of Pennsylvania. In addition, the

Eastern District of Pennsylvania has capable staff with a long history of successfully managing

high-profile, multidistrict litigation. For example, this Panel transferred and centralized the cases

concerning NFL concussion injuries in the Eastern District of Pennsylvania, In re: Nat’l Football

League Players’ Concussion Injury Litig., 842 F. Supp. 2d 1378 (J.P.M.L. 2012), as well as cases

involving birth defects resulting from the depression drug, Zoloft, In re Zoloft (Sertraline

Hydrochloride) Prods. Liab. Litig., 856 F. Supp. 2d 1347 (J.P.M.L 2012). See also In re Diet

Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 990 F. Supp. 834

(J.P.M.L. 1998); In re Tylenol (Acetaminophen) Mktg., Sales Practices and Prods. Liab. Litig.,

936 F. Supp. 2d 1379 (J.P.M.L. 2013); In re Orthopedic Bone Screw Prod. Liab. Litig., 1997 WL

186325, at *1-2. The Panel’s trust in the Eastern District of Pennsylvania to manage complex

litigation has a long history. See, e.g., In re Plumbing Fixtures, 295 F. Supp. 33 (J.P.M.L. 1968).

Despite handling the nation’s most complex cases, the Eastern District of Pennsylvania has

remained a model of efficiency. According to the Federal Court Management Statistics for the

twelve-month period ending on December 31, 2019, the median time from filing to disposition for

civil cases in the Eastern District of Pennsylvania was six months, and the median time from filing

to trial was 19.6 months.9 These conditions all support transferring the Erie cases to the Eastern

District of Pennsylvania.

        Judge Savage. Within the Eastern District of Pennsylvania, United States District Judge

Timothy J. Savage is an excellent jurist who can effectively and efficiently preside over this


9
 See https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf (last visited August
21, 2020) at 16.

                                                        13
           Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 14 of 16



litigation. Judge Savage is currently presiding over two of the fifteen cases that have been filed

against Erie Insurance and related entities, and has the largest volume of business interruption

cases that were considered related in MDL No. 2942. Judge Savage is an experienced jurist who

was appointed to the bench by President George W. Bush in 2002. Judge Savage is a fair,

demanding but reasonable, extremely organized, and efficient judge accustomed to presiding over

complex and multi-plaintiff, multi-defendant cases.

       Judge Savage has the requisite prior experience with complex insurance litigation

necessary to understand the issues involved. See, e.g., Willisch v. Nationwide Ins. Co. of Am., 2015

WL 12831297, at *1 (E.D. Pa. Sept. 10, 2015); Vito v. RSUI Indem. Co., 2020 WL 424592 (E.D.

Pa. Jan. 27, 2020); Waterman v. USAA Cas. Ins. Co., 2013 WL 12145867, at *1 (E.D. Pa. Apr. 18,

2013); Hartford Cas. Ins. Co. v. New Hope Healthcare, Inc., 803 F.Supp.2d 339, 346 (E.D. Pa.

Mar. 16, 2011). In addition, Judge Savage has successfully overseen prior MDLs assigned by this

Panel, see In re Ace Ltd. Sec. Litig., 370 F. Supp. 2d 1353 (J.P.M.L. 2005); In re Methyl

Methacrylate (MMA) Antitrust Litig., 435 F. Supp. 2d 1345, 1346 (J.P.M.L. 2006), and is not

currently overseeing an MDL. Simply put, Judge Savage has the necessary experience, capability,

and availability to manage this complex case.

IV.    CONCLUSION

       For all of the foregoing reasons, Movants respectfully request that the Panel grant its

motion for transfer and centralization of the Erie cases pursuant to 28 U.S.C. § 1407, and transfer

these actions to the Eastern District of Pennsylvania, before the Honorable Timothy J. Savage.

Dated: August 21, 2020




                                                14
         Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 15 of 16



                                   Respectfully submitted,


/s/ Arnold Levin                                  /s/ Adam J. Levitt
Arnold Levin, Esquire                             Adam J. Levitt
Laurence S. Berman, Esquire                       John E. Tangren
Frederick S. Longer, Esquire                      Amy E. Keller
Daniel C. Levin, Esquire                          Daniel R. Ferri
Keith J. Verrier, Esquire                         Mark Hamill
LEVIN SEDRAN & BERMAN LLP                         Laura E. Reasons
510 Walnut Street, Suite 500                      DICELLO LEVITT GUTZLER LLC
Philadelphia, PA 19106-3697                       Ten North Dearborn Street, Sixth Floor
Telephone: (215) 592-1500                         Chicago, Illinois 60602
Facsimile: (215) 592-4663                         Telephone: (312) 214-7900
alevin@lfsblaw.com                                alevitt@dicellolevitt.com
lberman@lfsblaw.com                               jtangren@dicellolevitt.com
flonger@lfsblaw.com                               akeller@dicellolevitt.com
dlevin@lfsblaw.com                                dferri@dicellolevitt.com
kverrier@lfsblaw.com                              mhamill@dicellolevitt.com
                                                  lreasons@dicellolevitt.com
Richard M. Golomb, Esquire
Kenneth J. Grunfeld, Esquire                      Mark A. DiCello
GOLOMB & HONIK, P.C.                              Kenneth P. Abbarno
1835 Market Street, Suite 2900                    Mark Abramowitz
Philadelphia, Pennsylvania 19103                  DICELLO LEVITT GUTZLER LLC
Telephone: (215) 346-7338                         7556 Mentor Avenue
Facsimile: (215) 985-4169                         Mentor, Ohio 44060
rgolomb@GolombHonik.Com                           Telephone: (440) 953-8888
KGrunfeld@GolombHonik.Com                         madicello@dicellolevitt.com
                                                  kabbarno@dicellolevitt.com
W. Daniel “Dee” Miles, III                        mabramowitz@dicellolevitt.com
Rachel N. Boyd
Paul W. Evans                                     Mark Lanier
BEASLEY, ALLEN, CROW, METHVIN,                    Alex Brown
PORTIS & MILES, P.C.                              Ralph (skip) McBride
P.O. Box 4160                                     THE LANIER LAW FIRM PC
Montgomery, Alabama 36103                         10940 West Sam Houston Parkway North
Telephone: (334) 269-2343                         Suite 100
Facsimile: (334) 954-7555                         Houston, Texas 770064
Dee.Miles@BeasleyAllen.com                        Telephone: (713) 659-5200
Rachel.Boyd@BeasleyAllen.com                       WML@lanierlawfirm.com
Paul.Evans@BeasleyAllen.com                        Alex.brown@lanierlawfirm.com
                                                   Skip.McBride@lanierlawfirm.com
Counsel for Laser Spa of Rochester, LLC,
Sulimay’s Hair Design Inc., LA Campagna           Timothy W. Burns
Inc., Close Enterprises Inc.                      Jeff J. Bowen

                                             15
Case MDL No. 2969 Document 1-1 Filed 08/21/20 Page 16 of 16



                                 Jesse J. Bair
                                 Freya K. Bowen
                                 BURNS BOWEN BAIR LLP
                                 One South Pinckney Street, Suite 930
                                 Madison, Wisconsin 53703
                                 Telephone: (608) 286-2302
                                 tburns@bbblawllp.com
                                 jbowen@bbblawllp.com
                                 jbair@bbblawllp.com
                                 fbowen@bbblawllp.com

                                 Douglas Daniels
                                 DANIELS & TREDENNICK
                                 6363 Woodway, Suite 700
                                 Houston, Texas 77057
                                 Telephone: (713) 917-0024
                                 douglas.daniels@dtlawyers.com

                                 Jeffrey P. Goodman
                                 Robert J. Mongeluzzi
                                 Patrick Howard
                                 Samuel B. Dordick
                                 SALTZ, MONGELUZZI, BARRETT &
                                 BENDESKY, P.C.
                                 1650 Market Street
                                 One Liberty Place, 52nd Floor
                                 Philadelphia, Pennsylvania 19103
                                 Telephone: (215) 496-8282
                                 jgoodman@smbb.com
                                 rjmongeluzzi@smbb.com
                                 phoward@smbb.com
                                 SDordick@smbb.com

                                 Counsel for High Tech Hair LLC and
                                 Capucinno Pizzeria Ristorante T/A
                                 LaVilla, Rose Glam Hair Studio, LLC




                            16
